       Case 1:19-cv-00250-RB-CG Document 177-1 Filed 08/28/20 Page 1 of 1
Appellate Case: 20-2075 Document: 010110398488 Date Filed: 08/28/2020 Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS
                                                 EALS
                                                 E                                Tenth Circuit

                              FOR THE TENTH CIRCUIT                             August 28, 2020
                                                        _
                                                        ___
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  SHANNON SZUSZALSKI, individually,
  and as personel representative for the
  Estate of Linda Baragiola,

        Plaintiff - Appellant,

  v.                                                            No. 20-2075
                                                     (D.C. No. 1:19-CV-00250-RB-CG)
  RUDY FIELDS, individually;
  SANDOVAL COUNTY BOARD OF
  COMMISSIONERS; DOUGLAS C.
  WOOD, Sheriff; JANET LOPEZ,
  individually,

        Defendants - Appellees.
                       _________________________________

                                       ORDER
                          _________________________________

        In accordance with 10th Cir. R. 33.1 and upon consideration of the stipulation of

 the parties to voluntarily dismiss the captioned appeal, this appeal is dismissed. See Fed.

 R. App. P. 42(b).

        Each party will bear their own costs on appeal. A copy of this order will stand as

 the mandate of the court.


                                               Entered for the Court



                                               CHRISTOPHER M. WOLPERT, Clerk
